DETAILED ACTION
This is a first action on the merits.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/898,274, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 4, the limitation “the first gear ratio corresponds to a first efficiency curve of the first electric motor- generator; the second gear ratio corresponds to a second efficiency curve of the second electric motor- generator; and the first efficiency curve is different from the second efficiency curve” does not have support in the provisional application.
Regarding claim 6, the limitation “a controller including executable instructions stored in non-transitory memory that, during operation of the electric propulsion system in a drive mode, cause the controller to: manage adjustment of the first and second clutches and the first and second electric machines based on operating efficiencies of the first and second electric machines; wherein the operating efficiencies of the first and second electric machines are dissimilar” does not have support in the provisional application.
Regarding claim 7, the limitation “the controller includes executable instructions stored in the non-transitory memory that, during operation of the electric propulsion system in a regenerative mode, cause the controller to: manage adjustment of the first and second clutches and the first and second electric machines based on energy recovery efficiencies of the first and second electric machines; wherein the energy recovery efficiencies are dissimilar to the operating efficiencies of the first and second electric machines” does not have support in the provisional application.
Regarding claim 8, the limitation “managing adjustment of the first and second clutches includes engaging or sustaining engagement of the first and second clutches when vehicle speed is less than a threshold value and disengaging at least one of the first and second clutches when the vehicle speed surpasses the threshold value” does not have support in the provisional application.
Regarding claim 11, lines 1-4 the limitation “A method for operation of an electric propulsion system, the method comprising: managing adjustment of a first electric machine, a first clutch, a second electric machine, and a second clutch based on operating efficiencies of the first electric machine and the second electric machine” does not have support in the provisional application.
Regarding claim 12, the limitation “transmitting power to the differential from the first electric machine and the second electric machine when vehicle speed is less than a threshold value; and discontinuing the transmission of power to the differential from the first electric machine or the second electric machine when the vehicle speed surpasses the threshold value” does not have support in the provisional application.
Regarding claim 13, the limitation “while the electric propulsion system is operating in a regenerative mode, managing adjustment of the first and second clutches and the first and second electric machines based on energy recovery efficiencies of the first and second electric machines; wherein the energy recovery efficiencies are dissimilar to the operating efficiencies of the first and second electric machines” does not have support in the provisional application.
Regarding claim 14, the limitation “the operating efficiencies of the first and second electric machines include efficiency curves associated with the first gear ratio and the second gear ratio” does not have support in the provisional application.
Regarding claim 16, the limitation “a controller including: executable instructions stored in non-transitory memory that, during a first operating condition, cause the controller to: manage adjustment of the first and second clutches and the first and second electric motor-generators based on operating efficiencies of the first and second electric motor-generators; wherein the operating efficiencies of the first and second electric motor-generators are dissimilar; and executable instructions stored in the non-transitory memory that, during a second operating condition, cause the controller to: vary the adjustment of the first and second clutches and the first and second electric motor-generators based on energy recovery efficiencies of the first and second electric motor-generators” does not have support in the provisional application.
Regarding claim 17, the limitation “a controller including: executable instructions stored in non-transitory memory that, during an operating condition, cause the controller to: disconnect the first electric motor-generator or the second electric motor-generator through operation of the first clutch or the second clutch based on vehicle speed” does not have support in the provisional application.
Regarding claim 20, the limitation “the first and second gear sets are planetary gear sets” does not have support in the provisional application.
Accordingly, claims 4, 6-8, 11-14, 16, 17, and 20 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement filed 8/24/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second gear sets are planetary gear sets (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied (i.e., “are provided”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 11, 16, and 17 are objected to because of the following informalities:  
Claims 6, 11, 16, and 17 are objected to for having multiple colons in a single sentence.
Appropriate correction is required.

Claim Interpretation
Certain claim limitation interpretations are noted.
In the claims, the phrase “coupled to” is interpreted to include operative coupling such that torque is transferred, either directly or with multiple elements in between.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marechal et al., U.S. Patent Application Publication 2021/0291643.
Regarding claim 1, Marechal et al. discloses an electric propulsion system, comprising: 
a first electric machine (e.g., 10, fig. 1) coupled to a first gear set with a first gear ratio (e.g., 21, fig. 1); 
a second electric machine (e.g., 11, fig. 1) coupled to a second gear set with a second gear ratio different from the first gear ratio (e.g., 23, fig. 1); and 
an axle including an axle interface (e.g., 30, fig. 1); 
wherein at least a first output gear of the first gear set and a second output gear of the second gear set are coupled in parallel to the axle interface (e.g., output gear of 21 and output gear of 13 are in parallel and coupled to differential 30 via 32, fig. 1).  
Regarding claim 2, Marechal et al. discloses the axle includes a differential and wherein the axle interface is a differential carrier (e.g., differential 30 with shown schematic carrier, fig. 1).  
Regarding claim 5, Marechal et al. discloses: 
a first clutch coupled to the first electric machine and the first gear set (e.g., 20, fig. 1); and 
a second clutch coupled to the second electric machine and the second gear set (e.g., 22, fig. 1).  
Regarding claim 9, Marechal et al. discloses the first gear set and the second gear set are parallel axis gear sets (e.g., see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marechal et al., U.S. Patent Application Publication 2021/0291643, in view of Masaki, U.S. Patent 6,053,833.
Regarding claim 3, Marechal et al. does not disclose the first electric machine is a first electric motor-generator and the second electric machine is a second electric motor-generator.  
Masaki discloses parallel motors on an axle drive used for generating power (col. 3, lines 66-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the motors of Marechal et al. to generate power as disclosed by Masaki, in order to yield the predictable result of increasing the electric power in the battery for vehicle power efficiency.
Regarding claim 15, Marechal et al. discloses an electric axle system, comprising: 
a first electric machine (e.g., 10, fig. 1) coupled to a first gear set with a first gear ratio (e.g., 21, fig. 1); 
a second electric machine (e.g., 11, fig. 1) coupled to a second gear set with a second gear ratio different from the first gear ratio (e.g., 22, fig. 1); 
an axle differential including a differential carrier (e.g., differential 30 with shown schematic carrier, fig. 1) coupled in parallel to at least a first output gear of the first gear set and a second output gear of the second gear set (e.g., differential 30 is coupled in parallel to output gear of 21 and output gear of 13 via 32, fig. 1); 
a first clutch coupled to the first electric motor-generator and the first gear set (e.g., 20, fig. 1); and 
a second clutch coupled to the second electric motor-generator and the second gear set (e.g., 22, fig. 1).  
Marechal et al. does not disclose the first electric machine is a first electric motor-generator and the second electric machine is a second electric motor-generator.  
Masaki discloses parallel motors on an axle drive used for generating power (col. 3, lines 66-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the motors of Marechal et al. to generate power as disclosed by Masaki, in order to yield the predictable result of increasing the electric power in the battery for vehicle power efficiency.
Regarding claim 17, Marechal et al. discloses a controller including: 
executable instructions stored in non-transitory memory that, during an operating condition, cause the controller to: 
disconnect the first electric motor-generator or the second electric motor-generator through operation of the first clutch or the second clutch based on vehicle speed (e.g., decouples 10 via 20 for high vehicle speed, para. 109 and 111).  

Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marechal et al., U.S. Patent Application Publication 2021/0291643, in view of Okuda et al., U.S. Patent 9,463,789.
Regarding claim 6, Marechal et al. discloses a controller (para. 109).
Marechal et al. does not disclose managing adjustment of the first and second clutches and the first and second electric machines based on operating efficiencies of the first and second electric machines; wherein the operating efficiencies of the first and second electric machines are dissimilar.  
Okuda et al. discloses first and second electric machines, and when there is deteriorating efficiency of a second electric machine, using the first and second electric machines together (col. 7, lines 37-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to engage both the first and second electric machines disclosed by Marechal et al. when one of the electric machines has deteriorating efficiency as disclosed by Okuda et al., in order to yield the predictable result of meeting power demand of the vehicle even as efficiency deteriorates.
Regarding claim 11, Marechal et al. discloses an electric propulsion system comprises: 
a first electric machine (e.g., 10, fig. 1) coupled to a first gear set with a first gear ratio (e.g., 21, fig. 1); 
a second electric machine (e.g., 11, fig. 1) coupled to a second gear set with a second gear ratio different from the first gear ratio (e.g., 23, fig. 1); and 
a first clutch coupled to the first electric machine and the first gear set (e.g., 20, fig. 1); and 
a second clutch coupled to the second electric machine and the second gear set (e.g., 22, fig. 1); and 
an axle including a differential coupled to at least a first output gear of the first gear set and a second output gear of the second gear set (e.g., output gear of 21 and output gear of 13 are in parallel and coupled to differential 30 via 32, fig. 1).  
Marechal et al. does not disclose managing adjustment of the first electric machine, the first clutch, the second electric machine, and the second clutch based on operating efficiencies of the first electric machine and the second electric machine.  
Okuda et al. discloses first and second electric machines, and when there is deteriorating efficiency of a second electric machine, using the first and second electric machines together (col. 7, lines 37-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to engage both the first and second electric machines disclosed by Marechal et al. when one of the electric machines has deteriorating efficiency as disclosed by Okuda et al., in order to yield the predictable result of meeting power demand of the vehicle even as efficiency deteriorates.
Regarding claim 12, Marechal et al., as modified, discloses: 
transmitting power to the differential from the first electric machine and the second electric machine when vehicle speed is less than a threshold value; and 
discontinuing the transmission of power to the differential from the first electric machine or the second electric machine when the vehicle speed surpasses the threshold value (e.g., moving from configuration iii to ii, para. 109-112).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marechal et al., U.S. Patent Application Publication 2021/0291643, in view of Hirai, U.S. Patent Application Publication 2018/0339583.
Regarding claim 19, Marechal et al. does not disclose the first and second gear sets each include a plurality of helical gears.  
Hirai discloses parallel axis gear sets using helical gears (para. 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use helical gears as disclosed by Hirai for the parallel axis gear sets disclosed by Marechal et al., in order to increase quietness, as disclosed by Hirai (para. 110).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., U.S. Patent 7,479,081, in view of Masaki, U.S. Patent 6,053,833.
Regarding claim 15, Holmes et al. discloses an electric axle system, comprising: 
a first electric motor-generator (e.g., 40A, fig. 1) coupled to a first gear set with a first gear ratio (e.g., 22, 27, 24, fig. 1); 
a second electric motor-generator (e.g., 40B, fig. 1) coupled to a second gear set with a second gear ratio different from the first gear ratio (e.g., 32, 28, 34, fig. 1); 
a final drive coupled in parallel to at least a first output gear of the first gear set and a second output gear of the second gear set (e.g., 17 is coupled in parallel to 24 and 34 via the paths including 58 and 56, fig. 1); 
a first clutch coupled to the first electric motor-generator and the first gear set (e.g., OC2, fig. 1); and 
a second clutch coupled to the second electric motor-generator and the second gear set (e.g., MC1, fig. 1).  
Holmes et al. does not explicitly disclose the final drive as an axle differential including a differential carrier.
Masaki discloses a final drive as an axle differential including a differential carrier (e.g., differential with shown schematic carrier on axle 2, fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the differential shown in Masaki as the final drive in Holmes et al., in order to yield the predictable result of allowing the vehicle wheels to rotate at different speeds.
Regarding claim 20, Holmes et al. discloses the first and second gear sets are planetary gear sets (e.g., see fig. 1).  

Allowable Subject Matter
Claims 4, 7, 8, 10, 13, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14, the prior art does not disclose or render obvious the operating efficiencies of the first and second electric machines include efficiency curves associated with the first gear ratio and the second gear ratio, in combination with the other elements required by the claims on which they depend.  
Regarding claims 7 and 13, the prior art does not disclose or render obvious the energy recovery efficiencies are dissimilar to the operating efficiencies of the first and second electric machines, in combination with the other elements required by the claims on which they depend.  
Regarding claim 8, the prior art does not disclose or render obvious engaging or sustaining engagement of the first and second clutches when vehicle speed is less than a threshold value and disengaging at least one of the first and second clutches when the vehicle speed surpasses the threshold value, in combination with the other elements required by claims 1, 5, and 6.  
Regarding claims 10 and 18, the prior art does not disclose or render obvious the first, second, third, and fourth gear ratios are not equivalent, in combination with the other elements required by the claims on which they depend.  
Regarding claim 16, the prior art does not disclose or render obvious varying the adjustment of the first and second clutches and the first and second electric motor-generators based on energy recovery efficiencies of the first and second electric motor-generators, in combination with the other elements required by claim 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619